Exhibit 10.47.H
EXECUTION COPY
GUARANTEE OF MUNIMAE TEI HOLDINGS, LLC
(MLCS/MMA Financial Holdings)
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MUNIMAE TEI
HOLDINGS, LLC, a Maryland limited liability company (“MuniMae TEI”), hereby
unconditionally guarantees to MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”), the
due and punctual payment of any and all amounts payable by MMA Financial
Holdings, Inc. (“Swap Counterparty”), under the terms of the Master Agreement
between MLCS and Swap Counterparty dated as of June 14, 2004, including the
Schedule and Credit Support Annex thereto, and all Confirmations issued
thereunder, all as amended, restated and/or supplemented from time to time
including by the execution and delivery of additional Confirmations thereunder
(the “Agreement”), and including, in case of default, interest on any amount
due, when and as the same shall become due and payable, whether on the scheduled
payment dates, at maturity, upon declaration of termination or otherwise,
according to the terms thereof. In case of the failure of Swap Counterparty
punctually to make any such payment, MuniMae TEI hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by MLCS to
MuniMae TEI; provided, however, that delay by MLCS in giving such demand shall
in no event affect MuniMae TEI’s obligations under this Guarantee. This
Guarantee shall remain in full force and effect or shall be reinstated (as the
case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by MLCS upon the insolvency,
bankruptcy or reorganization of Swap Counterparty or otherwise, all as though
such payment had not been made.
     MuniMae TEI hereby agrees that, subject to the last paragraph hereof, its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Agreement; the absence of any action to
enforce the same; any waiver or consent by MLCS concerning any provisions
thereof; the rendering of any judgment against Swap Counterparty or any action
to enforce the same; or any other circumstances that might otherwise constitute
a legal or equitable discharge of a guarantor or a defense of a guarantor.
MuniMae TEI covenants that this guarantee will not be discharged except by
complete payment of the amounts payable under the Agreement or termination of
the Pledge Agreement (as defined below). This Guarantee shall continue to be
effective if Swap Counterparty merges or consolidates with or into another
entity, loses its separate legal identity or ceases to exist.
     MuniMae TEI hereby waives diligence; presentment; protest; notice of
protest, acceleration, and dishonor; filing of claims with a court in the event
of insolvency or bankruptcy of Swap Counterparty; all demands whatsoever, except
as noted in the first paragraph hereof; and any right to require a proceeding
first against Swap Counterparty.
     MuniMae TEI hereby certifies and warrants that this Guarantee constitutes
the valid obligation of MuniMae TEI and complies with all applicable laws.

 



--------------------------------------------------------------------------------



 



     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee becomes effective as of the date hereof.
     The obligations hereunder shall be non-recourse against MuniMae TEI, and
its officers, directors, employees, shareholders, members, partners and agents;
provided, however, nothing contained in this paragraph shall be deemed to limit
any rights or remedies any person or entity may have against collateral pledged
to specifically secure MuniMae TEI’s obligations hereunder, including any rights
or remedies any person or entity may have under the Pledge Agreement by and
among MuniMae TEI Holdings, LLC and MLCS, dated March 6, 2008, relating to the
Agreement, as amended, restated and/or supplemented from time to time (the
“Pledge Agreement”).
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, MuniMae TEI has caused this Guarantee to be executed by
its duly authorized representative.

                  MUNIMAE TEI HOLDINGS, LLC    
 
           
 
  By    
 
   
 
  Name    
 
   
 
  Title    
 
   
 
           
 
  Date:    
 
   

